 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 944 
In the House of Representatives, U. S.,

February 24, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives on the protection of members of vulnerable religious and ethnic minority communities in Iraq. 
 
 
Whereas threats against members of even the smallest religious and ethnic minority communities in Iraq could jeopardize the future of Iraq as a diverse, pluralistic, and free society; 
Whereas according to the Department of State’s International Religious Freedom Report, violent acts continue to pose a significant threat to members of the country’s vulnerable non-Muslim religious minority communities, including documented attacks against Chaldeans, Syriacs, Assyrians, and other Christians, Sabean Mandeans, and Yazidis, and very few of the perpetrators of violence committed against Christians and other religious minorities in the country have been punished; 
Whereas according to the United States Commission on International Religious Freedom, there are grave threats to religious freedom in Iraq, particularly for members of the smallest, most vulnerable religious minority communities in Iraq, including Chaldeans, Syriacs, Assyrians, and other Christians, Sabean Mandeans, and Yazidis;  
Whereas the February 2009 Country Report on Human Rights Practices issued by the Department of State identifies ongoing misappropriation of official authority by sectarian, criminal, and extremist groups as among the significant and continuing human rights problems in Iraq; 
Whereas in recent years, there have been alarming numbers of religiously motivated killings, abductions, beatings, rapes, threats, intimidation, forced conversions, marriages, and displacement from homes and businesses, and attacks on religious leaders, pilgrims, and holy sites, in Iraq, with the smallest, non-Muslim religious minorities in Iraq having been among the most vulnerable, although Iraqis from many religious communities, Muslim and non-Muslim alike, have suffered in this violence; 
Whereas the Assyrian International News Agency reports that 59 churches were bombed in Iraq between June 2004 and July 2009; 
Whereas persecution and violence in Iraq have extended to church leaders as well, such as the March 2008 kidnap for ransom and killing of 65-year-old Chaldean Catholic Archbishop Paulos Faraj Rahho; 
Whereas many members of non-Muslim religious minority communities in Iraq reportedly do not receive adequate official protection, and are legally, politically, and economically marginalized; 
Whereas control of several ethnically and religiously mixed areas, including the Nineveh and Tamim (Kirkuk) governorates, is disputed between the Kurdistan regional government and the Government of Iraq, and Chaldeans, Syriacs, Assyrians, and other Christians, Sabean Mandeans, Yazidis, and Muslim ethnic minorities Shabak and Turkomans are caught in the middle of this struggle for control and have been targeted for abuses and discrimination as a result; 
Whereas many members of vulnerable non-Muslim religious minority communities in Iraq have fled to other areas in Iraq or to other countries; 
Whereas the flight of such refugees has substantially diminished their numbers in Iraq; 
Whereas approximately 1,400,000 Christians were estimated to have lived in Iraq as of 2003, including Chaldean Catholics, Assyrian Orthodox, Assyrian Church of the East, Syriac Catholics, Syriac Orthodox, Armenians (Catholic and Orthodox), Protestants, Evangelicals, and others;  
Whereas it is widely reported that only 500,000 to 700,000 indigenous Christians remained in Iraq as of 2009; 
Whereas since 2003, the Sabean Mandean community has found itself targeted by both Sunni and Shia Islamic extremists, and by criminal gangs who use religion to justify their attacks; 
Whereas the Sabean Mandean community in Iraq reports that almost 90 percent of the members of that community either fled Iraq or have been killed, leaving only about 3,500 to 5,000 Mandeans in Iraq as of 2009; 
Whereas in August 2007 a series of bombings targeted the Yazidi community of Iraq resulting in an estimated 200 deaths and more than 200 injuries; 
Whereas at least 20 people were killed and 30 wounded in a double suicide bombing in August 2009 which targeted the Yazidi minority in northern Iraq; 
Whereas the Yazidi community in Iraq reportedly now numbers about 500,000, a decrease from about 700,000 in 2005; 
Whereas the Baha’i faith, estimated to have only 2,000 adherents in Iraq, remains prohibited in Iraq under a 1970 law; 
Whereas the ancient and once-large Jewish community in Iraq now numbers fewer than 10, and they essentially live in hiding; 
Whereas in 2008, the United Nations High Commissioner for Refugees (UNHCR) reported that approximately 221,000 Iraqis returned to their areas of origin in Iraq, the vast majority of whom settled into neighborhoods or governorates controlled by members of their own religious community; 
Whereas many of these returnees reported returning because of difficult economic conditions in their countries of asylum, principally Syria, Jordan, Egypt, and Lebanon; and 
Whereas many members of vulnerable religious and ethnic minority communities are not believed to be represented in more than negligible numbers among these returnees: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the United States remains deeply concerned about the plight of members of the vulnerable religious and ethnic minority communities of Iraq;  
(2)the Secretary of State should develop and report to Congress on a comprehensive strategy to encourage the protection of the rights of members of vulnerable religious and ethnic minority communities in Iraq; 
(3)the United States Government should urge the Government of Iraq to enhance security at places of worship in Iraq, particularly where members of vulnerable religious minority communities are known to be at risk; 
(4)the United States Government should continue to work with the Government of Iraq to integrate religious and ethnic minorities into the government in general, and the Iraqi Security Forces, in particular, with the goal of ensuring that members of such communities— 
(A)suffer no discrimination in recruitment, employment, or advancement in government positions, in general, and the Iraqi police and security forces, in particular; and 
(B)while employed in the Iraqi police and security forces, be initially assigned, in reasonable numbers, to their locations of origin, rather than being transferred to other areas; 
(5)the Government of Iraq should, with the assistance of the United States Government— 
(A)ensure that the upcoming national elections in Iraq are safe, fair, and free of intimidation and violence so that all Iraqis, including members of vulnerable religious and ethnic minority communities, can participate in the elections; and 
(B)permit and facilitate election monitoring by experts from local and international nongovernmental organizations, the international community, and the United Nations, particularly in ethnic and religious minority areas; 
(6)the United States Government should encourage the Government of Iraq to work with members of vulnerable religious and ethnic minority communities to develop and implement tangible, effective measures to protect their rights and measures to reverse the legal, political, and economic marginalization of religious minorities in Iraq; 
(7)in providing assistance to Iraq, the United States Government should continue to take into account the needs of vulnerable members of religious and ethnic minority communities and expand upon efforts to work with local organizations that serve those communities; 
(8)the United States Government should continue to fund capacity-building programs for the Iraqi Ministry of Human Rights, the independent national Human Rights Commission, and the newly-created independent minorities committee whose membership is selected by members of vulnerable religious and ethnic minority communities of Iraq; 
(9)the United States Government should strongly encourage the Government of Iraq to direct the Iraqi Ministry of Human Rights to investigate and issue a public report on abuses against and the marginalization of members of vulnerable religious and ethnic minority communities in Iraq and make recommendations to address such abuses; and 
(10)the Government of Iraq should, with the assistance of the United States Government and international organizations, help ensure that displaced Iraqis considering return to Iraq have the proper information needed to make informed decisions regarding such return. 
 
Lorraine C. Miller,Clerk.
